DETAILED ACTION
This action is in response to the submission filed on 10/29/2021.  Claims 1-20 are presented for examination.  	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- Objections
Applicant's arguments filed 10/28/2021 have been fully considered. Applicant has amended the specification to correct the drawing references. However, Applicant has amended the paragraph numbering as well (i.e. paragraph [0034] has been renumbered as paragraph [0001], paragraph [0035] has been renumbered as paragraph [0002], etc.). The paragraph numbering should remain as previously numbered, because no paragraphs have been deleted or inserted. 
Appropriate correction is required. 

Response to Arguments - Claim Interpretation
Applicant's amendments filed 10/28/2021 have been fully considered and they are persuasive. 
The claims are not being interpreted under 35 USC 112(f). 


Response to Arguments - 35 USC § 101
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
Argument 1:
Applicant argues on pages 14-15 that the claims are directed to improvements in existing computing technology because “space-optimized format reduces the amount of
space needed to store the 3D model relative to the first, original format of the 3D model, which is an improvement in computer-related technologies”. This argument is traversed as follows. 
As stated in the interview on 10/25/21, see for example MPEP 2106.04(a)(2)(I)(A), example (ii) - a conversion between binary coded decimal and pure binary step is  considered an abstract idea, specifically a mathematical relationship. Therefore transforming a format to a smaller format that reduces space needed to store a model (i.e. data compression) is also considered a mathematical calculation, and is unrelated to improvements in computing technology. 
Argument 2:
Applicant argues on page 15 that “the assembly and inspection plan is implemented as a file that can be executed on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product, which is a practical application of the alleged abstract idea of a mental process.” This argument is traversed as follows.
The limitation of “generating a file…the file for execution on a computing device…” falls within the category of insignificant extra-solution activity. Paragraph [0027] of the printed 

Response to Arguments - Double Patenting
Due to the amended claim language, the nonstatutory double patenting rejection has been withdrawn. 

Response to Arguments - 35 USC § 102
Applicant argues on page 17 that “neither Kohlhoff nor Cope appear to teach generating a file based on the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product.” 
The rejection has been modified in response to the amended claim language. The claims are now rejected under US 2016/0334778 (“Cope”) in view of US 8,416,236 (“Hickman”) in view of US 10,262,083 (“Kohlhoff”).
Cope recites in para [0020], “FIG. 1 is an illustration layout of an inspection plan according to an embodiment of the present invention”, para [0041], “the integrated browser-a manufacturing process plan involving several operating steps to produce a manufactured item. In another aspect, the integrated browser-based inspection system provides for graphical guidance across the breadth of characteristics, process specifications, materials for the operating steps during the course of manufacture. In a particular aspect, the integrated browser-based inspection system provides for graphical guidance relating to conducting inspections across the various physical characteristics, process specifications, or materials relevant to particular operating steps within the manufacturing process plan”. Here, Cope teaches generating an assembly and inspection file to provide reference during assembly, i.e. the course of manufacture.
Kohlhoff recites in col. 7, lines 38-50, “FIG. 8 is a screen shot of a view 800 provided by an inspection plan generator which may be included in the ERP system. A graphical view of a material, such as the product 100 is shown at 810 and includes multiple instances of PMI data as indicated at 815, 820, and 825 which are dimensions and tolerances of various features of the material shown at 810. View 800 is similar to view 300, and also includes a create task list section 830 which contains fields to identify the material as a specific mechanical part, a plant number and description of the task as a part inspection” and col. 6, lines 50-60, “The inspection plan is then saved at 580 and the method ends at 585 and the inspection plan may be used during the performance of inspections”. Here, Kohlhoff teaches generating an assembly and inspection file to provide reference during inspection. 
It would have been obvious to combine the references to generate an assembly and inspection file for reference during both assembly and
See below for amended rejection. 


Specification
The disclosure is objected to because of the following informalities: Applicant has amended the specification to correct the drawings references. However, Applicant has amended the paragraph numbering as well (i.e. paragraph [0034] has been renumbered as paragraph [0001], paragraph [0035] has been renumbered as paragraph [0002], etc.). The paragraph numbering should remain as previously numbered, because no paragraphs have been deleted or inserted. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;

2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a non-transitory machine-readable medium so this claim falls within the statutory category of a manufacture. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
	A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:

	receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts;

	transforming a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format;

	retrieving an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product;

	creating an inspection task for an inspection operation in the assembly and inspection plan for the product;

	associating the 3D model with the inspection task for the inspection operation; and



The limitation of “transforming a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format” is an abstract idea because it is directed to a mathematical calculation. See for example MPEP 2106.04(a)(2)(I)(A), example (ii) - a conversion between binary coded decimal and pure binary step is considered an abstract idea, specifically a mathematical relationship. Similar to converting between binary coded decimal and pure binary, the limitation here is an abstract idea for claiming a conversion of model formats. 
The limitations of “creating an inspection task for an inspection operation in the assembly and inspection plan for the product; and associating the 3D model with the inspection task for the inspection operation” are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, creating an inspection task for an inspection operation may refer to creating a to-do item within a list of items such as measuring a width to see if the measurement meets a design specification. Creating this inspection task can be performed in the human mind or even by writing the task on a piece of paper. As drafted and under a broadest reasonable interpretation, associating the 3D model with the inspection task for the inspection operation may refer to adding a reference to the 3D model in the list. Under this reasonable interpretation, associating can be performed in the 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites four additional limitations: (1) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for,  (2) receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts;
(3) retrieving an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product, (4) generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product.
The first additional limitations of “A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for” are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to using software to tailor information on a general purpose computer, a program to tailor an inspection plan by associating an inspection task with 
The second additional limitation of “receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
The third additional limitation of “retrieving an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product,” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
The fourth additional limitation of “generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of “assembly of a product”, but, as drafted, the claim only associates certain data with other data rather than using that data for the practical application of manufacturing a product, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitations of “retrieving an assembly and inspection plan for a product, the assembly and inspection plan comprising a three-dimensional (3D) model of the product to 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites The non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for: receiving a definition of a view 
With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory machine-readable medium of claim 2, wherein associating the 3D model with the inspection task for the inspection operation comprises specifying in the assembly and inspection plan the definition of the view of the 3D model the specification of the part in the 3D model and the definition of the reference to the region of the part in the 3D model for the inspection task of the inspection operation. The limitations fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining 
With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: the non-transitory machine-readable medium of claim 3, wherein the inspection task comprises instructions for inspecting a part in the set of parts in the 3D model. The limitation is further modifying the limitation of “retrieving an assembly and inspection plan for a product, the assembly and inspection plan comprising a three-dimensional (3D) model of the product to be assembled” which falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input, such as instructions for inspecting a part in a set of 
With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory machine-readable medium of claim 1, wherein the inspection task is a first inspection task, wherein the program further comprises sets of instructions for: creating a second inspection task for the inspection operation in the assembly and inspection plan for the product; and associating the 3D model with the second inspection task for the inspection operation. The limitations are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Identifying the inspection task as a first inspection task does not change the nature of the analysis above regarding creating and associating the inspection task. As drafted and under a broadest reasonable interpretation, creating a second inspection task for an inspection operation may refer to creating a second to-do item within a first list of items such as measuring a width to see if the measurement meets a design specification. Creating this second inspection task can be performed in the human mind or even by writing 
With respect to claim 6, the claim is directed to an abstract idea without significantly more. The claim recites: The non-transitory machine-readable medium of claim 1, wherein the inspection task is a first inspection task, wherein the program further comprises sets of instructions for: creating a second inspection task for a second inspection operation in the assembly and inspection plan for the product; and associating the 3D model with the second inspection task for the second inspection operation. The limitations are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Identifying the inspection task as a first inspection task does not change the nature of the analysis above regarding creating and associating the inspection task.  As drafted and under a broadest reasonable interpretation, creating a second inspection task for a second inspection operation may refer to creating a 
With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for receiving a request to edit the assembly and inspection plan for the product, wherein retrieving the assembly and inspection plan for the product is performed in response to receiving the request. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions using the Internet to verify credit card transactions, and example (v) - consulting and updating an activity log. As drafted and under a broadest reasonable interpretation, the limitation of instructions for receiving a request to edit is a limitation that is a receiving step that causes the retrieving step. As noted above, the limitations of creating an inspection task 
With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 8 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 8 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

A method comprising:
receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts;

transforming a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format;

retrieving an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product;

creating an inspection task for an inspection operation in the assembly and inspection plan for the product;

               associating the 3D model with the inspection task for the inspection operation; and



The limitation of “transforming a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format” is an abstract idea because it is directed to a mathematical calculation. See for example MPEP 2106.04(a)(2)(I)(A), example (ii) - a conversion between binary coded decimal and pure binary step is considered an abstract idea, specifically a mathematical relationship. Similar to converting between binary coded decimal and pure binary, the limitation here is an abstract idea for claiming a conversion of model formats. 
The limitations of “creating an inspection task for an inspection operation in the assembly and inspection plan for the product; and associating the 3D model with the inspection task for the inspection operation” are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, creating an inspection task for an inspection operation may refer to creating a to-do item within a list of items such as measuring a width to see if the measurement meets a design specification. Creating this inspection task can be performed in the human mind or even by writing the task on a piece of paper. As drafted and under a broadest reasonable interpretation, associating the 3D model with the inspection task for the inspection operation may refer to adding a reference to the 3D model in the list. Under this reasonable interpretation, associating can be performed in the 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites three additional limitations: (1) receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts, (2) retrieving an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product, (3) generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product.
The first additional limitations of “receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts”
falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
The second additional limitation of “retrieving an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product, falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
The third additional limitation of “generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product” falls within the category of insignificant extra-solution activity. The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Displaying an analysis result does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of “assembly of a product”, but, as drafted, the claim only associates certain data 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitations of “retrieving an assembly and inspection plan for a product, the assembly and inspection plan comprising a three-dimensional (3D) model of the product to be assembled”, “receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts” and “generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product” are not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that “Dimensions and tolerances specified in a 3D model are typically stored as product and manufacturing information in the 3D CAD model” and “This data can be used to derive inspection plans used in parts manufacturing to ensure that quality criteria are being met.” (Specification, [0001] lines 2-4). Thus, the 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 8 further comprising: receiving a definition of a view of the 3D model; receiving a specification of a part in the 3D model; and receiving a definition of a reference to a region of the part in the 3D model. The limitations fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. The limitations of receiving specific data such as a view of a 3D model, a specification of a part and a definition of a reference region are not considered significantly more because they are well 
With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 9, wherein associating the 3D model with the inspection task for the inspection operation comprises specifying in the assembly and inspection plan the definition of the view of the 3D model the specification of the part in the 3D model and the definition of the reference to the region of the part in the 3D model for the inspection task of the inspection operation. The limitations fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. The limitations of receiving specific data such as a view of a 3D model, a specification of a part and a definition of a reference region are not considered significantly more because they are well understood, routine, and conventional. See MPEP 2106.05(d), example (iii) – Electronic record keeping. Here the specific data is being received to be organized in an electronic record, (see FIGS. 3A and 3B from the Specification) 
With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 10, wherein the inspection task comprises instructions for inspecting a part in the set of parts in the 3D model. The limitation is further modifying the limitation of “retrieving an assembly and inspection plan for a product, the assembly and inspection plan comprising a three-dimensional (3D) model of the product to be assembled” which falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input, such as instructions for inspecting a part in a set of parts, to perform an abstract idea does not add a meaningful limitation to the judicial exception. The limitations of retrieving specific data such as instructions for inspecting a part in a set of parts are not considered significantly more because they are well understood, routine, and conventional. See MPEP 2106.05(d), example (iii) – Electronic record keeping. Here the specific data is being retrieved to be organized in an electronic record, which has been considered well understood by the courts. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 for being patent ineligible.
With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 8, wherein the inspection task is a first inspection task, wherein the method further comprises: creating a second inspection task for the inspection operation in the assembly and inspection plan for the product; and associating the 3D model with the second inspection task for the inspection operation. The limitations are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Identifying the inspection task as a first inspection task does not change the nature of the analysis above regarding creating and associating the inspection task. As drafted and under a broadest reasonable interpretation, creating a second inspection task for an inspection operation may refer to creating a second to-do item within a first list of items such as measuring a width to see if the measurement meets a design specification. Creating this second inspection task can be performed in the human mind or even by writing the task on a piece of paper. As drafted and under a broadest reasonable interpretation, associating the 3D model with this second inspection task for the inspection operation may refer to adding a reference to the 3D model in the first list. Under this reasonable interpretation, associating can be performed in the human mind or by writing an additional reference ID on the paper that was previously used to write the task. Similar to collecting information, analyzing it, and displaying certain results being an abstract idea, the limitations here are abstract ideas for claiming mental processes that can be performed in the human mind. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101 for being patent ineligible.
With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 8, wherein the inspection task is a first inspection task, wherein the method further comprises: creating a second inspection task for a second inspection operation in the assembly and inspection plan for the product; and associating the 3D model with the second inspection task for the second inspection operation. The limitations are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Identifying the inspection task as a first inspection task does not change the nature of the analysis above regarding creating and associating the inspection task.  As drafted and under a broadest reasonable interpretation, creating a second inspection task for a second inspection operation may refer to creating a second to-do item within a second list of items such as measuring a width to see if the measurement meets a design specification. Creating this second inspection task can be performed in the human mind or even by writing the task on a piece of paper. As drafted and under a broadest reasonable interpretation, associating the 3D model with this second inspection task for the second inspection operation may refer to adding a reference to the 3D model in the second list. Under this reasonable interpretation, associating can be performed in the human mind or by writing an additional reference ID on the paper that was previously used to write the task. Similar to collecting information, analyzing it, and displaying certain results being an abstract idea, the limitations here are abstract ideas for claiming 
With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 8 further comprising receiving a request to edit the assembly and inspection plan for the product, wherein retrieving the assembly and inspection plan for the product is performed in response to receiving the request. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions using the Internet to verify credit card transactions, and example (v) - consulting and updating an activity log. As drafted and under a broadest reasonable interpretation, the limitation of instructions for receiving a request to edit is a limitation that is a receiving step that causes the retrieving step. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions or consulting an activity log in order to update it, merely obtaining or consulting certain data to perform an abstract idea does not add a meaningful limitation to the judicial exception. Receiving a request does not amount to significantly more because it is well understood, routine and conventional. See MPEP 2106.05(d), example (iii) – Electronic record keeping; and updating an activity log. Here the specific data is being received to update an electronic record, which has been considered well understood by the courts. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101 for being patent ineligible.
With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 15 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 15 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A system comprising:

a set of processors; and a non-transitory machine-readable medium storing instructions that when executed by at least one processor in the set of processors cause the at least one processor to:

receive, from a computing system, a three-dimensional (3D) model of a product to
be assembled, the product comprising a set of parts;

transform a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format;

retrieve an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product;

create an inspection task for an inspection operation in the assembly and inspection plan for the product;

associate the 3D model with the inspection task for the inspection operation; and

generate a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product.

The limitation of “transform a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format”
The limitations of “create an inspection task for an inspection operation in the assembly and inspection plan for the product; and associate the 3D model with the inspection task for the inspection operation” are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, creating an inspection task for an inspection operation may refer to creating a to-do item within a list of items such as measuring a width to see if the measurement meets a design specification. Creating this inspection task can be performed in the human mind or even by writing the task on a piece of paper. As drafted and under a broadest reasonable interpretation, associating the 3D model with the inspection task for the inspection operation may refer to adding a reference to the 3D model in the list. Under this reasonable interpretation, associating can be performed in the human mind or by writing an additional reference ID on the paper that was previously used to write the task. Similar to collecting information, analyzing it, and displaying certain results being an abstract idea, the limitations here are abstract ideas for claiming mental processes that can be performed in the human mind.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites four additional limitations: (1) a set of processors; and a non-transitory machine-readable medium storing instructions that when executed by at least one processor in the set of processors cause the at least one processor to, and (2) receive, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product 
The first additional limitations of “a set of processors; and a non-transitory machine-readable medium storing instructions that when executed by at least one processor in the set of processors cause the at least one processor to” are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to using software to tailor information on a general purpose computer, a processing unit executing instructions to tailor an inspection plan by associating an inspection task with a 3D model on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of “receive, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. 
The third additional limitation of “retrieve an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product,” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
The fourth additional limitation of “generate a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product” falls within the category of insignificant extra-solution activity. The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Displaying an analysis result does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of “assembly of a product”, but, as drafted, the claim only associates certain data with other data rather than using that data for the practical application of manufacturing a product, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitations of “retrieving an assembly and inspection plan for a product, the assembly and inspection plan comprising a three-dimensional (3D) model of the product to be assembled”, “receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts” and “generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during assembly and inspection of the product” are not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that “Dimensions and tolerances specified in a 3D model are typically stored as product and manufacturing information in the 3D 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 15, wherein the instructions further cause the at least one processor to: receive a definition of a view of the 3D model; receive a specification of a part in the 3D model; and receive a definition of a reference to a region of the part in the 3D model. The limitations fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a 
With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 16, wherein associating the 3D model with the inspection task for the inspection operation comprises specifying in the assembly and inspection plan the definition of the view of the 3D model the specification of the part in the 3D model and the definition of the reference to the region of the part in the 3D model for the inspection task of the inspection operation. The limitations fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. The limitations of receiving specific data such as a view of a 3D model, a specification of a part and a definition of a reference region are not considered significantly more because they are well understood, routine, and conventional. See MPEP 2106.05(d), example (iii) – Electronic record keeping. Here the specific data is being 
With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 17, wherein the inspection task comprises instructions for inspecting a part in the set of parts in the 3D model. The limitation is further modifying the limitation of “retrieve an assembly and inspection plan for a product, the assembly and inspection plan comprising a three-dimensional (3D) model of the product to be assembled” which falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of creating an inspection task and associating the inspection task with a 3D model are abstract ideas for being directed to mental processes. Similar to obtaining information about transactions, merely obtaining input, such as instructions for inspecting a part in a set of parts, to perform an abstract idea does not add a meaningful limitation to the judicial exception. The limitations of retrieving specific data such as instructions for inspecting a part in a set of parts are not considered significantly more because they are well understood, routine, and conventional. See MPEP 2106.05(d), example (iii) – Electronic record keeping. Here the specific data is being retrieved to be organized in an electronic record, which has been considered well understood by the courts. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101 for being patent ineligible.
With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 15, wherein the inspection task is a first inspection task, wherein the instructions further cause the at least one processing unit to: create a second inspection task for the inspection operation in the assembly and inspection plan for the product; and associate the 3D model with the second inspection task for the inspection operation. The limitations are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Identifying the inspection task as a first inspection task does not change the nature of the analysis above regarding creating and associating the inspection task. As drafted and under a broadest reasonable interpretation, to create a second inspection task for an inspection operation may refer to creating a second to-do item within a first list of items such as measuring a width to see if the measurement meets a design specification. Creating this second inspection task can be performed in the human mind or even by writing the task on a piece of paper. As drafted and under a broadest reasonable interpretation, associating the 3D model with this second inspection task for the inspection operation may refer to adding a reference to the 3D model in the first list. Under this reasonable interpretation, associating can be performed in the human mind or by writing an additional reference ID on the paper that was previously used to write the task. Similar to collecting information, analyzing it, and displaying certain results being an abstract idea, the limitations here are abstract ideas for claiming 
With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 15, wherein the inspection task is a first inspection task, wherein the instructions further cause the at least one processing unit to: create a second inspection task for a second inspection operation in the assembly and inspection plan for the product; and associate the 3D model with the second inspection task for the second inspection operation. The limitations are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Identifying the inspection task as a first inspection task does not change the nature of the analysis above regarding creating and associating the inspection task.  As drafted and under a broadest reasonable interpretation, to create a second inspection task for a second inspection operation may refer to creating a second to-do item within a second list of items such as measuring a width to see if the measurement meets a design specification. Creating this second inspection task can be performed in the human mind or even by writing the task on a piece of paper. As drafted and under a broadest reasonable interpretation, associating the 3D model with this second inspection task for the second inspection operation may refer to adding a reference to the 3D model in the second list. Under this reasonable interpretation, associating can be performed in the human mind or by writing an additional reference ID on the paper that was previously used to write the task. Similar to collecting 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0334778 (“Cope”) in view of US 8,416,236 (“Hickman”) in view of US 10,262,083 (“Kohlhoff”).
Regarding claims 1, 8 and 15, Cope teaches:

A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (Cope: computer including processing unit 1810 and system memory 1830 is used to carry out method 1600 from FIG. 16 and described more specifically in paragraphs [0084] - [0096]), the program comprising sets of instructions for:

receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts (Cope: para [0039], “browser based inspection plan for manufacturing items and field inspections, that includes a … 3D part or assembly inspection model”; para [0040], “the 2D and 3D drawings may be derived from computer-aided design (CAD) drawings that include a blueprint of design for a manufactured item. Such a 2D or 3D drawing may be delivered as part of a technical data package relating to the engineering or design requirements of a manufactured item”):

retrieving an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product (Cope: merge extracted data from a technical data package and the manufacturing process plan, [0085] lines 4-6; by accessing, from a database, manufacturing information and engineering requirements referred to as a technical data package, [0084] lines 7-9 and [0084] lines 22-24), the assembly and inspection plan comprising a three-dimensional (3D) model of the product to be assembled (technical data package may include 3D product images such as blueprint CAD drawings, [0084] lines 35-38) and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product (Cope: para [0041], “instructions for manufacture”; para [0039], “organizing, presenting and delivering a browser based inspection plan for manufacturing items and field inspections, that includes …3D part or assembly inspection model with, a sequenced list of inspection requirements”; para [0094], “manufacturing instructions selectable by an operator for reviewing operating and inspection instructions”; at step 1645, the browser based inspection screen includes a 3D blueprint image and manufacturing instructions selectable by an operator for reviewing operating instructions for an operating step, [0094] lines 1-20);

creating an inspection task (Cope: part record with inspection characteristics/requirements [0087] lines 1-12) for an inspection operation (Cope: job with quantity to be produced and number or level of quantity to inspect, [0086] lines 1-6) in the assembly and inspection plan for the product (Cope: para [0039], “organizing, presenting and delivering a browser based inspection plan for manufacturing items and field inspections, that includes …3D part or assembly inspection model with, a sequenced list of inspection requirements”);

associating the 3D model with the inspection task for the inspection operation (Cope: balloon callouts are assigned to portions of 3D CAD drawings and associated with inspection characteristics extracted from engineering requirements and from the manufacturing process plan relating to fabrication machine function and the like, [0088] lines 1-4); and

generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during
assembly (Cope: para [0020], “FIG. 1 is an illustration layout of an inspection plan according to an embodiment of the present invention”; para [0026]. “FIG. 7 is an illustration of a list of available quality reports including inspection results and various non-conformance reports according to an embodiment of the present invention”; para [0041], “the integrated browser-based inspection system provides for a manufacturing process plan involving several operating steps to produce a manufactured item. In another aspect, the integrated browser-based inspection system provides for graphical guidance across the breadth of characteristics, process specifications, materials for the operating steps during the course of manufacture. In a particular aspect, the integrated browser-based inspection system provides for graphical guidance relating to conducting inspections across the various physical characteristics, process specifications, or materials relevant to particular operating steps within the manufacturing process plan”; Cope teaches generating a file/plan for use during assembly, i.e. the course of manufacture);

Cope does not teach:
transforming a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format;

generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during
assembly and inspection of the product.

Hickman does teach:
transforming a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format (Hickman: col. 6, lines 24-67, “generate a compressed 3D object data model file”; col. 4, lines 53-55, “The graphics library 116 can include, for example, a WebGL or OpenGL mesh compression to reduce a mesh file size. The graphics library 116 can provide the 3D object data model in a form that is suitable for display on a browser”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cope (directed to inspection plans for a 3D model) and Hickman (directed to transforming a 3D model format to a smaller format, i.e. data compression) and arrived at inspection plans with a compressed/smaller format. One of ordinary skill in the art would have been motivated to make such a combination because data compression results in reductions in storage hardware, data transmission time, and communication bandwidth. This can result in significant cost savings. Compressed files require significantly less storage capacity than uncompressed files, meaning a significant decrease in 

Cope and Hickman do not teach but Kohlhoff does teach:
generating a file that includes the assembly and inspection plan for the product, the file for execution on a computing device to provide reference to the 3D model of the product during inspection of the product (Kohlhoff: col. 7, lines 38-50, “FIG. 8 is a screen shot of a view 800 provided by an inspection plan generator which may be included in the ERP system. A graphical view of a material, such as the product 100 is shown at 810 and includes multiple instances of PMI data as indicated at 815, 820, and 825 which are dimensions and tolerances of various features of the material shown at 810. View 800 is similar to view 300, and also includes a create task list section 830 which contains fields to identify the material as a specific mechanical part, a plant number and description of the task as a part inspection”; col. 6, lines 50-60, “The inspection plan is then saved at 580 and the method ends at 585 and the inspection plan may be used during the performance of inspections”; Cope teaches generating a file for use during assembly and Kohlhoff teaches generating a file for use during inspection).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cope and Hickman (directed to inspection plans/files for a 3D model for use during assembly) with Kohlhoff (directed to generating a file for use during inspection) and arrived at generating files for use during both assembly and inspection. One of ordinary skill in the art would have been motivated to make such a combination to check for manufacturing errors or failures during assembly and the inspection process. This can help with costs, and also increases productivity.
 
Regarding claims 2, 9 and 16, Cope, Hickman and Kohlhoff teach:

The non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for:

(Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; the balloons may involve a numbering that corresponds to a list of inspection characteristics, [0088] lines 17-19; and inspection characteristics algorithmically define the position and view of the 3 dimensional model, [0040] lines 1-6);

receiving a specification of a part in the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; balloons may involve a numbering that corresponds to a list of inspection characteristics. Inspection characteristics may include physical part characteristics of portions of the part to be manufactured such as dimensions or physical properties, [0088] lines 17-21); and

receiving a definition of a reference to a region of the part in the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; balloon based drawings include balloon callouts that are assigned to portions of the 3D CAD drawings, [0088] lines 1-2).

Regarding claims 3, 10 and 17, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 2, wherein associating the 3D model with the inspection task for the inspection operation (Cope: balloon callouts are assigned to portions of 3D CAD drawings and associated with inspection characteristics extracted from engineering requirements and from the manufacturing process plan relating to fabrication machine function and the like, [0088] lines 1-4) comprises specifying in the assembly and inspection plan the definition of the view of the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; the balloons may involve a numbering that corresponds to a list of inspection characteristics, [0088] lines 17-19; and inspection characteristics algorithmically define the position and view of the 3 dimensional model, [0040] lines 1-6), the specification of the part in the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; balloons may involve a numbering that corresponds to a list of inspection characteristics. Inspection characteristics may include physical part characteristics of portions of the part to be manufactured such as dimensions or physical properties, [0088] lines 17-21), and the definition of the reference to the region of the part in the 3D model for the inspection task of the inspection operation (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; balloon based drawings include balloon callouts that are assigned to portions of the 3D CAD drawings, [0088] lines 1-2).

Regarding claims 4, 11 and 18, Cope, Hickman and Kohlhoff teach:
(Cope: at step 1645, the browser based inspection screen includes a 3D blueprint image and manufacturing instructions selectable by an operator for reviewing inspection  instructions for an operating step, [0094] lines 1-20).

Regarding claims 5, 12 and 19, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the inspection task is a first inspection task, wherein the program further comprises sets of instructions for:

creating a second inspection task for the inspection operation in the assembly and
inspection plan for the product; and associating the 3D model with the second inspection task for the inspection operation (Cope: balloon callouts (plural) are assigned to portions of the 3D CAD drawings and associated with inspections characteristics (also plural), [0088] lines 1-2; these inspection characteristic lists may be associated with just one job, [0087] lines 1-3 and [0087] lines 9-12).

Regarding claims 6, 13 and 20, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the inspection task is a first inspection task, wherein the program further comprises sets of instructions for:

creating a second inspection task for a second inspection operation in the assembly and inspection plan for the product; and associating the 3D model with the second inspection task for the second inspection operation (Cope: balloon callouts (plural) are assigned to portions of the 3D CAD drawings and associated with inspections characteristics (also plural), [0088] lines 1-2; these inspection characteristic lists may be associated with a plurality of jobs, [0087] lines 1-3 and [0087] lines 9-12).

Regarding claims 7 and 14, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for receiving a request to edit the assembly and inspection plan for the product, wherein retrieving the assembly and inspection plan for the product is performed in response to receiving the request (Cope: FIG. 13 is a graphical user interface that visualizes jobs a selection of jobs from a database of jobs, [0078] lines 17-19; the pencil button in the far right column of FIG. 13 indicates that records of the database may be edited; editing may be performed in the job setup screen depicted in FIG. 12 using the add/edit serial number buttons, any of the text input fields or the drop down inputs provided).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148